 


110 HR 6471 IH: Expanding Availability of VA Health Care Act of 2008
U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6471 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2008 
Mr. Filner introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to expand the availability of health care provided by the Secretary of Veterans Affairs by adjusting the income level for certain priority veterans. 
 
 
1.Short titleThis Act may be cited as the Expanding Availability of VA Health Care Act of 2008. 
2.Expansion of availability of health care provided by Secretary of Veterans Affairs by adjusting the income level for certain priority veterans 
(a)Adjustment of income levelSubsection (a)(7) of section 1705 of title 38, United States Code, is amended— 
(1)by striking who are eligible for treatment as a low-income family and inserting whose incomes do not exceed 150 percent of the maximum income of a family that is eligible for treatment as a low-income family; and 
(2)by striking , regardless and all that follows through the end and inserting a period. 
(b)Effective dateThe amendments made by subsection (a) shall apply with respect to patient enrollments in the system of annual patient enrollment under section 1705 of title 38, United States Code, for fiscal years beginning on or after the date of the enactment of this Act. 
 
